Title: University of Virginia Workmen to Thomas Jefferson, 9 February 1820
From: Cress, Aaron,Robinson, David,Leeson, Thomas,White, John C.,Meade, Laurence,Forman, Samuel,Taylor, Joseph,Megaw, James,Pitt, William,Pickering, Thomas
To: Jefferson, Thomas


					
						
							University
							Febry the 9th 1820
						
					
					Sir Mr Thomas Jefferson we have taken it in to concideration for to in  forme you of our situation at present that is by and threw you by puting confidence in you we came on here for to do your work now we have been here at work seven months and have  not receieved ennoy compensation for our work as yet and there fore we have determind on quiting the place now we are entirely destitute of money so that we can go off and some of us has familys and what can be there situation in a strange  place No friends no money we have been dependen on this payment for our money but we under stand that we will not git one cent there fore we have taken it in to concideration to in forme you of our situation at present hopeing tha you will concider our cituation and takeit in hand and git us means to git off as we have determind on going we all thing think it your duty to do so for us as Macannaiks are depending on there dayly daly labour for there subsistance And we think our case very hard to be brought frome a distan and cannot git  the ways and means to git away a gain after working so long men who has nothing for to depend on but his daly labour and there fore  we  hope that you will take it into concideration and study our situation and do the best that you can for us No More at present
					
						
							
								
									Aaron Cress
								
							
						
						
							
								 David Robinson
							
						
						
							
								 Thomas Leeson
							
						
						
							
								 John C White
							
						
						
							
								
									Laurence Meade
								
							
						
						
							
								
									Samuel Forman
								
							
						
						
							
								
									Joseph Taylor
								
							
						
						
							
								
									James Megaw
								
							
						
						
							
								
									William Pitt
								
							
						
						
							
								
									Thomas Pickering
								
							
						
					
				